489 So. 2d 1241 (1986)
FRED TEITELBAUM CONSTRUCTION, INC. and U.S. Fidelity & Guaranty Company, Appellants,
v.
Sid MORRIS, Appellee.
No. BJ-4.
District Court of Appeal of Florida, First District.
June 20, 1986.
John F. McMath of John F. McMath, P.A., Miami, for appellants.
*1242 Mark L. Zientz, Coral Gables, for appellee.
WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner's order directing employer/carrier to pay certain benefits to appellee and awarding penalties on the nonpayment of benefits awarded in a previous order. Having carefully examined the two orders entered on appellee's behalf, and having thoroughly reviewed the record on appeal and considered the arguments made herein, we find that only one portion of the deputy commissioner's order constitutes error of sufficient significance to merit discussion.
In paragraph b of the decretal portion of his order, the deputy commissioner directed employer/carrier to pay the outstanding medical bill of Dr. Howard May, as awarded in the previous order. The deputy commissioner further assessed a penalty against employer/carrier for nonpayment of that bill. The deputy had no jurisdiction to enforce a portion of the former order. Section 440.24(1), Florida Statutes. Even appellee concedes that to award a penalty on nonpayment of Dr. May's bill was error since penalties specifically have been held not to apply to late payment of sums which are not awarded directly to a claimant. Cox Oil & Sales, Inc. v. Boettcher, 410 So. 2d 211 (Fla. 1st DCA 1982). Therefore, we strike paragraph b of the decretal portion of the order on appeal.
The remainder of the order is affirmed.
SMITH and JOANOS, JJ., concur.